- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH February, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): 4Q10 Results Release Teleconferences Portuguese February 28, 2010 11:00 am (Brazil time) 9:00 am (US EDT) Phone: (11) 3127-4971 Password: TAM Replay: (11) 3127-4999 Available from Feb/28 until Mar/07 Code: 71037110 English February 28, 2010 12:30 am (Brazil time) 10:30 am (US EDT) Phone: +1 857.350.1671 Password: 60541363 Replay: +1 617-801-6888 Available from Feb/28 until Mar/07 Code: 73091910 São Paulo, February 28, 2011  (BM&FBOVESPA: TAMM4, NYSE: TAM) We present our results for the fourth quarter of 2010 (4Q10). The operating and financial information, except when indicated otherwise, are presented based on consolidated number and in Reais (R$), according to the international accounting principles, IFRS (International Financing Reporting Standards  issued by IASB). Based on the purposes of the CPC 43(R1) of December 16 th , 2010, and CVM resolution, that it is fully undesirable to have two sets of statements with distinct accounting criteria and with different net profit or loss and equity in individual and consolidated financial statements, the management elected to change the accounting policy related to measurement of its flight equipment in the preparation of its consolidated financial statements for consistency with its individual financial statements, since the recognition of the effects of flight equipment revaluation in the Companys individual financial statements, basis for payment of dividends, is prohibited by law. As a result, in December 31, we elected to change the accounting policy related to the recognition of flight equipments revaluation. Such change in accounting policy has effects on the consolidated financial statements prepared in accordance with IFRS previously issued for the years ended December 31, 2009 and 2008, thus the information presented below include the adjustments in the accounting practices described. This change has impacts (i) in the income statement, along the lines of depreciation and amortization, gains and losses on revaluation of aircraft, income tax and social contribution, and net income; (ii) in the balance sheet along the lines property, plant and equipment, deferred income tax and social contribution asset, revaluation reserve and accumulated deficit. In order to make clear the impacts of this accounting policy and aiming to give more transparency to our financial statements, we decided to distribute the impact over the year, according to the correspondent period, showing the previous quarters of 2010 with their impacts in the affected lines. 2 Message from the CEO The year of 2010 will be remembered by the great achievements of our company and also by the challenges we have faced and overcome. Each one of our 28 thousand employees has worked to build the foundations for a new period of growth. We have announced our intent to join forces with LAN, we have become a member of the Star Alliance, the biggest airline companies alliance in the world, we have opened the capital of the Multiplus S.A and effected the purchase of Pantanal Linhas Aéreas, just to mention some facts. We have extended even more our national and international presence. New markets have been conquered and we have improved our performance. In a year marked by historical facts, in August, we have announced, together with LAN, the intention to combine the two holdings into one single controlling entity. LATAM Airlines Group is born already as one of the leaders in the global aviation and it may compete under equal conditions with the best international companies. Together, TAM and LAN account for more than 40 thousand employees, 280 aircraft and 115 destinations in 23 countries, besides offering cargo services for the entire Latin America and also at the world level. By the union with LAN, we will multiply our growth expectations, our possibilities of profit with larger business scale level and form a more diversified activities group. TAM and LAN will continue to operate under the already existing brands and under their own operation certificates. The union shall generate yearly synergies of nearly 400 million dollars. In January, 2011, the binding agreements for the union were signed, approved by the respective Board of Directors of both companies. Now, the transaction is subjected to the approval of the regulatory agencies in Brazil, Chile and other countries where LAN has subsidiaries, and also by all shareholders trough shareholders meeting. As regional leaders, TAM and LAN make a natural move pursuant to the global consolidation trend observed in the airline sector. We believe this to be the best path to assure the companies growth, in a scenario of increasing competition. On May 13, 2010, we celebrated our entrance into the Star Alliance, the biggest airline alliance in the world. Today, the alliance gathers 27 of the largest airline companies in the world which, together, operate more than 21 thousand daily flights. We now share products and services in more than 1,100 destinations from the 181 countries wherein the organization operates. The list includes luggage dispatch up to the final destination, more agile connections and the comfort of more than 970 VIP lounges. Another benefit for our customers is the integration of TAM Fidelidade to the frequent flyer programs of all the alliance member companies. The positive international scenario, added by our strategy of investing in the segment, resulted into an excellent period for our international activities. In 2010, the demand of Brazilians travels abroad increased, leveraged by the appreciation of the Real against the Dollar and the Euro. In the opposite direction, the foreigners seek for destinations in Brazil has also been kept strong, leveraged by recovery of the world economy. We have launched five international routes: Frankfurt and London, departing from Rio de Janeiro; Miami, departing from Brasília and Belo Horizonte; and São Paulo-Bogota, a city where we still didnt have direct flights. We have registered, throughout the year, successive historical records in our international load factors, compared to the corresponding periods of the previous year. In 2010, we have reached the record of 79.6% in occupancy rate in the international flights. The average domestic load factor was 67.6% last year, according to the data disclosed by the Brazilian National Civil Aviation Agency (ANAC). As part of our international expansion process, we have celebrated new codeshare agreements with Continental Airlines (in June), ANA (in October) and US Airways (in November), and enlarged the already existing partnerships with Lufthansa and Swiss. In May, we also began 16 new FFP (Frequent Flyer Program) agreements, further to the 11 that were already in operation, thus increasing even more the benefits offered to the TAM Fidelidade program clients. In the domestic market, we have expanded our codeshare agreement with the regional company TRIP (in January), starting to offer three new national destinations to our customers. Our market share in 2010 was 42.8% in the domestic market and 87.6% in the international market operated by Brazilian airline companies. We transported 34.5 million passengers in the period. We ended the year with 151 aircraft, a record in Brazilian aviation, since no other airline in the country reached this size of passengers fleet. For the fourth time, we renewed our international certification IOSA (IATA Operational Safety Audit), the most comprehensive and best accepted international certificate of operational safety in the civil aviation. In 2010 we observed a modification in the passengers profile, with the migration of travelers from buses to the airlines, especially on travels above 800 kilometers Another important factor for the market increase was the Brazilian economys strengthening in the past recent years, which increased the countrys power of consumption. We believe that a great part of our sectors growth for the years to come will be generated by Brazilian citizens from emerging classes, who will fly for the first time. 3 Considering such perspective, we launched, in August, our retail project, based on studies that show the strategic relevance of the leisure passengers. To attract this new passengers, we developed actions in three fronts: communication (advertising campaign with the singer Ivete Sangalo, and other actions); sales channels (where our partnership with Casas Bahia has an important role), and payment channels (today we are the airline that offers more choices of payment). We offer quality services at competitive prices and we want to show that TAM is for everyone. This principle is fully aligned with our Mission: To be the favorite airline company, with joy, creativity, respect and responsibility. With the new project, the campaigns new signature was also launched You will go. And will go with TAM". We have experienced major organizational changes last year, following our commitment to improve corporate governance and create a large multibusiness corporation focused on air operations. In March, my appointment for CEO of TAM S.A. holding was announced, with responsibility for the development of the groups ancillary businesses and its institutional relationship. Líbano Miranda Barroso kept the title of CEO of TAM Linhas Aéreas, in charge of airline operations, which include TAM Linhas Aéreas, TAM Airlines (established in Assunção, Paraguay), Pantanal Linhas Aéreas and TAM Viagens; and continued to hold the title of Investors Relations Directors of TAM S.A. ‪ In May, Eduardo Gouveia took over as president of Multiplus S.A. One of our year highlights also came from TAM Viagens, which made a decisive step towards its growth, starting to implement a new business model, based on the franchise system. The project arose from the need to promote sustainable growth of the retail shops chain, increase the sales and optimize costs, besides standardizing the high level of services. We expect to reach 200 retail shops until the end of 2011 and increase our revenue considerably. In other action in tune with the increasing consumption power of emerging classes, we have signed an agreement with Caixa Economica Federal to finance tourist packages to customers whether or not account holders, directly in TAM Viagens stores in up to 24 installments. Created in June, 2009, as a business unit, Multiplus became an independent company in October of that year and, in February, 2010 opened its capital in the BM&FBOVESPA, the São Paulo Stock Exchange. Since the IPO, the Multiplus stocks basically duplicated their value. Today, the company gathers approximately 150 partners of which 14 are coalition partners and the others are accrual partners, benefiting more than 8 million customers. In 2010, seven companies were included into the coalitions partners group. In August, Multiplus implemented its new technologic platform, Siebel Loyalty, through which it now manages its operations and also the loyalty programs of partner companies interested in outsourcing the operation of their frequent customers relationship programs, similar to what happened to TAM Fidelidade. Multiplus ended 2010 with R$ 1.1 billion revenue and R$ 118.4 million profit. In 2010, we continued to explore the potential growth of Pantanal Linhas Aéreas, which acquisition by TAM S.A. was approved in March by ANAC (Brazilian National Civil Aviation Agency). We reformulated and enlarged the companys airline network, increasing from seven to twenty the cities served by the end of the year. In August, Pantanals brand was renewed and launched an exclusive modern identity seeking connection with TAM group. In December, the Pantanals flights started to be eligible to accrue Multiplus points in TAM Fidelidade program. In 2010, TAMs Technological Center, our MRO (Maintenance, Repair and Overhaul) unit, conquered new certificates from the aeronautic authorities from Canada (in August), Argentina, Ecuador and the Netherlands Antilles (all in March) to perform maintenance services in aircraft enrolled in those countries and their components. In July, we have been certified by the Brazilian National Civil Aviation Agency (ANAC) to perform heavy maintenance services in ATR-42 aircraft, which enabled us to fully assume the Pantanals aircraft maintenance. Furthermore, our certification was renewed by the aeronautical authority of the United States, the Federal Aviation Administration (FAA), to perform maintenance of aircraft enrolled in that country, which enlarges the range of services offered by the MRO. As a reflection of our maintenance centers specialization, last year, the MRO registered 7% increase in aircraft service, reaching 131 checks, which demanded 436,016 hours of work, 16% more than 2009. In December, our Technologic Center performed, for the first time, simultaneous maintenance in five aircraft from clients: the Presidential Aircraft, Airbus ACJ (Airbus Corporate Jetliner); two Fokker 100 (one from Avianca and another one from the Dutch Antilles Express (DAE) from the Netherlands Antilles); one ATR 42 from TRIP Linhas Aéreas; and one A319 from LAN. This is another evidence that our premises are fully qualified to perform maintenance services both to our company and to other companies. We have also experienced an exceptional year for TAM Cargo, our cargo unit, with 18.8% increase in revenue, compared to the 2009 result. Also, in the same period, we have recorded 28% growth in the total weight of the cargo transported in the domestic and international markets. Beside that, we have enlarged our infrastructure even more, starting to operate the domestic cargo terminal in Petrolina (PE), in November. With that, we have started to offer another option to send and receive cargo in Pernambuco and in the Northeast, a strategic region for our business. Another highlight was the introduction of the Big Box, an innovative packaging specially developed for transportation of parcels. The product enlarges our operational excellence level in airline cargo, improves ergonomics of operation, providing benefits for the employees and contributing to control costs. 4 TAM Airlines, our Paraguay-based subsidiary, reached, last year, the record of sales and passengers traffic in that country, with 63% of the market share and a major growth in the load factor, reaching 73%, against the 65% recorded in the previous year. That result was favored by the introduction of products and services, like the charters to Florianópolis during the 2010/2011 summer season; the launching of daily frequency between Assunção and the Jorge Newberry Airport (Aeroparque) in Buenos Aires, with continuity to Rio de Janeiro; and another frequency to São Paulo via Ezeiza. Other highlights of the company were its entrance in the Star Alliance, together with TAM Linhas Aéreas, and the sponsoring of the Bicentennial of Paraguays Independence. The year of 2010 was also marked by natural events that affected our operations, like the earthquake in Chile (in February), the volcano eruption in Iceland (in April) and the snowstorms in the United States (in December). Faced with such contingencies, we were dedicated to offer the best assistance to our customers. Those efforts  mainly from the Operations teams, the airport teams and the crew, to whom I present my appreciation  were rewarded by numberless manifestation of acknowledgment from our passengers, evidencing the power of our Spirit of Serving, mainly at the difficult moments. Our commitment with the excellence was recognized in some of the prizes we have gladly received. We have lead the Transportation ranking on the 37 th edition of the Best and Largest of Exame magazine. We were also the airline company most recalled by the Brazilians in the Folha Top of Mind and the most admired airline company in the survey of Carta Capital magazine. In addition, we have been elected the best Brazilian airline company by the readers of the Viagem e Turismo magazine, from Editora Abril and chosen as the preferred brand of the Rio de Janeiro dwellers in the Airline Companies category, on a survey requested by O Globo newspaper. Finally, according to the Interbrand 2010 Ranking, we are ranked in the 17 th position among the 25 most valuable brands in the country, the highest rank in the airline transportation sector. Internationally, we have been acknowledged as the best Executive Class in South America by the Business Traveler magazine; best airline company between the United Kingdom and South America in the Travel Agents Choice Awards; and best onboard magazine of the world (TAM Nas Nuvens) in the Passenger Choice Awards. For the second consecutive time, we have been granted, by the Airfinance Journal the Latin America Deal of the Year 2009 award for our operation of issuing US$ 300 million in bonuses, announced in October, 2009. Also, for the second year in a row, we have been recognized as the best company in Latin America in administration of aviation fuel in the 14 th edition of the Armbrust Awards, from the Armbrust Aviation Group. We have also been awarded, for the third year in a row, the Aircraft Leasing Deal of The Year, promoted by the Jane´s Transport magazine, for being the Latin American airline company with the most favorable economic conditions to finance three A319 aircraft, contracted last year with Airbus by an operational leasing. The transaction was also recognized as the most innovative of the year by the same publication. The innovation was also one of the hallmarks of our performance in 2010. In November, we made the first experimental flight in Latin America using aviation biofuel produced from Jatropha oil, made out of Brazilian raw material. Our trial flight, made with an A320 aircraft, has flown the Brazilian air space for 45 minutes and we had a great performance, also reducing fuel consumption. We study, in the long term, gradual replacement of kerosene from petroleum currently used for the new bio-kerosene. That will allow us to have a positive impact on carbon emissions reduction. In October, we took another pioneer step for the Brazilian commercial aviation: we started to offer, in partnership with On Air, a system that allows passengers to use their mobile phones during the flight for voice and data transmission (internet and text messages). We are the first company in the Americas to offer the service, initially available in some routes. This year, we will enlarge the offer, implementing the system in 26 other aircraft of our fleet. Another important action using new technologies was the launching, in September, of the first check-in by the mobile phone in South America. We have implemented a pilot project in the airports of Ribeirão Preto and São José do Rio Preto, in São Paulo State, which enables passengers to check-in totally free from paper, waiving the need to print the boarding pass. 5 While we implement innovations in several fronts, we still preserve our past. We believe that our culture, summarized by the Spirit of serving, is what will lead us to the future. With that view, in June, last year, we have reopened the TAM Museum, in São Carlos, São Paulo State countryside, an enterprise that makes us really proud. Now, the museum is more interactive, also counting with best infrastructure to offer more comfort to the visitors. The TAM Museum is dedicated to preserving, for the future generations, the history of aviation. We like to say that the Museum is the realization of our Passion to Fly and Serve. But the important is that it is not just kept in there. It is present in everything we do and in our commitment with the safety and quality, which we renew in this new period of 2011. Marco Antonio Bologna CEO TAM S.A. 6 Mandatory Minimum Dividend Based on the net income of R$637.4 million, we calculated the dividends in compliance with the mandatory minimum dividend of 25%, reaching R$ 151.4 million for the year of 2010, corresponding to R$ 1.00 per share. Based on the price per share of R$ 34.55 (on February 24, 2011), our dividend yield is 2.9%. (In millions of Reais, except when indicated otherwise) Jan-Dec 2010 Net income 637,4 Legal Reserve (31,9) Profit to be distributed 605,5 Minimum Mandatory Dividends Number of shares 1 (in million of shares) 151,2 Share Price 2 (R$) 34,55 Dividends per share (R$) Dividend yield 3 (%) 2,9% Earnings per share 4 (R$) 4,2 1 Weighted average number of shares outstanding 2 Share price in 2011, February 24, share of R$ 34.55 3 The Dividend Yield is calculated using 2011, February 24, share price of R$ 34.55 4 Earnings per share proposed consider treasury shares of December 31, 2010 LATAM In August 13, we have announced, together with LAN, the intention to combine the two holdings into one single controlling entity. After that we entered in a due diligence period, which was completed in September. No matter that could put at risk the agreement was identified. On October 20 we presented to ANAC, the Brazilian aviation authority, the final transactions structure. On January 18, 2011, we signed the binding agreement that include an Implementation Agreement and an Exchange Offer Agreement (the Executed Contracts) that contain the definitive terms and conditions of the proposed business combination of LAN and TAM. As next steps, we have: (i) Regulatory Approvals, including ANAC, Brazilian Exchange Comission (CVM), and their counterparties in Chile and the United States and the antitrust authorities including Chile, Brazil, Spain, Germany, Italy and Argentina; (ii) TAM and LAN shareholders meeting; and (iii) exchange offer and closing. TAM shareholders will be offered 0.9 LATAM shares. 7 Market 4Q10 4Q09 4Q10 vs 4Q09 3Q10 4Q10 vs 3Q10 Jan-Dec 2010 Jan-Dec 2009 Variation Domestic Market Industry ASK (million) 18.0% 6.1% 18.0% RPK (million) 18.2% 5.4% 23.5% Load Factor (%) 0.1 p.p. -0.5 p.p. 3.1 p.p. International Market Industry ASK (million) 13.6% -4.2% 9.0% RPK (million) 21.0% -7.4% 20.4% Load Factor (%) 4.8 p.p. -2.7 p.p. 7.2 p.p. Domestic Market The domestic market presented a supply growth (in ASKs) of 18.0%, when comparing the 4Q10 to 4Q09 and 18.2% growth in demand (in RPKs) in the same period. Due to these factors, the load factor of the industry had a slightly increase of 0.1 percentage point to 71.1% in 4Q10 versus 71.0% in 4Q09. In terms of demand, the fourth quarter is seasonally the second strongest of the year, because combine business passenger of the months of October and November with the high season for leisure passenger in the mouths of November and December. International Market The international market presented an increase in supply (in ASKs) by 13.6% comparing the 4Q10 with 4Q09, and a 21,0% growth in demand (in RPKs) comparing with the same period. These factors led to an increase in the load factor by 4.8 percentage points, from 73.7% to 78.6%, in 4Q09 and 4Q10, respectively. In the fourth quarter, the demand of passengers traveling between Brazil and abroad remained strong and consistent, encouraged by the appreciation of the real, reflecting a higher load factor. Another important factor is the strengthening of Brazil as a global potency stimulating the flow of business passengers. 8 Financial Results In the tables below all the values shown are in conformity with international accounting principles, IFRS and were originally calculated in real and are stated in millions and cents. Therefore, (i) the results of the sum and division of some figures in the tables may not correspond to the totals shown in the same due to rounding; (ii) the outcome of the percentage changes may diverge demonstrated. In December 31, we elected to change the accounting policy related to the recognition of flight equipments revaluation. Such change in accounting policy has effects on the consolidated financial statements prepared in accordance with IFRS previously issued for the years ended December 31, 2009 and 2008, thus the information presented below include the adjustments in the accounting practices described. This change has impacts (i) in the income statement, along the lines of depreciation and amortization, gains and losses on revaluation of aircraft, income tax and social contribution, and net income; (ii) in the balance sheet along the lines property, plant and equipment, deferred income tax and social contribution asset, revaluation reserve and accumulated deficit. Main Financial and Operational Indicators (In Reais, except when indicated otherwise) 4Q10 4Q09 4Q10 vs 4Q09 3Q10 4Q10 vs 3Q10 Jan-Dec 2010 Jan-Dec 2010 Variation Operational Revenue (million) 3,224.6 2,497.0 29.1% 2,938.8 9.7% 11,378.7 9,765.5 16.5% Total Operating Expenses (million) 3,006.4 2,402.4 25.1% 2,258.2 33.1% 10,401.7 9,555.6 8.9% Adjusted Operational Revenue (million) 3,224.6 2,497.0 29.1% 2,898.9 11.2% 11,338.8 9,765.5 16.1% Adjusted Total Operating Expenses (million) 3,006.4 2,402.4 25.1% 2,623.0 14.6% 10,766.5 9,555.6 12.7% EBIT (million) 218.2 94.5 130.8% 680.6 -67.9% 977.0 209.9 365.5% EBIT Margin % 6.8 3.8 3.0 p.p. 23.2 -16.4 p.p. 8.6 2.1 6.4 p.p. Adjusted EBIT (million) 218.2 94.5 130.8% 275.9 -20.9% 572.3 209.9 172.7% Adjusted EBIT Margin % 6.8 3.8 3.0 p.p. 9.5 -2.8 p.p. 5.0 2.1 2.9 p.p. EBITDA (million) 394.4 261.9 50.6% 857.5 -54.0% 1,676.8 812.3 106.4% EBITDA Margin % 12.2 10.5 1.7 p.p. 29.2 -16.9 p.p. 14.7 8.3 6.4 p.p. Adjusted EBITDA (million) 394.4 261.9 50.6% 452.7 -12.9% 1,272.0 812.3 56.6% Adjusted EBITDA Margin % 12.2 10.5 1.7 p.p. 15.6 -3.4 p.p. 11.2 8.3 2.9 p.p. EBITDAR (million) 507.0 373.3 35.8% 975.2 -48.0% 2,147.8 1,362.0 57.7% EBITDAR Margin % 15.7 15.0 0.8 p.p. 33.2 -17.5 p.p. 18.9 13.9 4.9 p.p. Adjusted EBITDAR (million) 507.0 373.3 35.8% 570.4 -11.1% 1,743.0 1,362.0 28.0% Adjusted EBITDAR Margin % 15.7 15.0 0.8 p.p. 19.7 -0.2 p.p. 15.4 13.9 1.4 p.p. Net Income (million) 150.6 139.6 7.9% 733.5 -79.5% 637.4 1,246.8 -48.9% Adjusted Net Income (million) 150.6 139.6 7.9% 294.0 -48.8% 197.9 1,246.8 -84.1% Earnings per share (reais) 1.0 0.9 3.9% 4.9 -80.2% 4.1 8.3 -50.8% Earnings per share adjusted (reais) 1.0 0.9 3.9% 2.0 -50.6% 1.3 8.3 -84.7% Total RASK (cents)1 16.9 14.9 13.4% 16.0 15.9 15.1 Domestic RASK (cents) 12.7 13.3 -4.4% 12.7 12.6 13.3 Adjusted Total RASK (cents) 1 16.9 14.9 13.4% 15.7 7.4% 15.9 15.1 5.1% Adjusted Domestic RASK (cents) 12.7 13.3 -4.4% 12.4 2.3% 12.6 13.3 -5.4% International RASK (cents) 11.6 9.8 18.2% 12.6 -8.1% 11.9 10.3 15.4% International RASK (USD cents) 6.8 5.6 21.1% 7.2 -5.3% 6.8 5.2 31.0% Total Yield (cents) 1 24.0 21.7 10.5% 21.8 10.1% 22.9 23.0 -0.1% Domestic Yield (cents) 19.2 20.4 -5.8% 18.6 3.5% 19.8 21.6 -8.4% International Yield (cents) 14.5 13.0 11.8% 15.2 -4.6% 15.1 14.3 5.8% International Yield (USD cents) 8.5 7.5 14.5% 8.7 -2.3% 8.6 7.1 20.1% Load Factor % 73.3 71.4 1.9 p.p. 75.2 -1.9 p.p. 71.9 68.2 3.7 p.p. Domestic Load Factor % 69.3 68.8 0.5 p.p. 70.3 -1.0 p.p. 67.5 65.4 2.1 p.p. International Load Factor % 79.9 75.5 4.3 p.p. 82.7 -2.9 p.p. 79.0 72.4 6.6 p.p. CASK (cents) 15.8 14.3 9.9% 12.3 28.6% 14.5 14.8 -1.5% CASK excluding fuel (cents) 10.9 10.0 8.5% 7.5 44.7% 9.7 10.5 -7.7% Adjusted CASK (cents) 15.8 14.3 9.9% 14.2 10.7% 15.1 14.8 2.0% Adjusted CASK excluding fuel (cents) 10.9 10.0 8.5% 9.5 14.5% 10.2 10.5 -2.9% CASK USD (cents) 9.3 8.3 12.6% 7.0 32.6% 8.3 7.4 15.7% CASK USD excluding fuel (cents) 6.4 5.8 11.1% 4.3 49.2% 5.5 5.3 10.2% Adjusted CASK USD (cents) 9.3 8.3 12.6% 8.1 14.1% 8.6 7.4 15.7% Adjusted CASK USD excluding fuel (cents) 6.4 5.8 11.1% 5.4 18.0% 5.8 5.3 10.2% Note 1: RASK is net of taxes and Yield is gross of taxes Note 2: In 3Q10 and 2010, adjusted values excluding the effect of the additional tariff reversal 1 Includes revenues from passengers, cargo and others 9 Income Statement (In millions of Reais) 4Q10 4Q09 4Q10 vs 4Q09 3Q10 4Q10 vs 3Q10 Jan-Dec 2010 Jan-Dec 2009 Variation Operational Revenue 29.1% 11.1% 16.4% Pax Revenue 16.5% 1.9% 12.3% Domestic 10.3% 7.8% 7.4% International 30.2% -7.8% 22.4% Cargo 7.6% 7.1% 18.8% Domestic 11.5% 8.9% 14.3% International 4.3% 5.6% 23.0% Other operating revenue 159.2% 73.3% 45.8% Loyalty Program (TAM) -29.4% 37.0% -29.2% Loyalty Program (Multiplus) - 56.0% - Travel and tourism agencies 54.9% 38.1% 3.2% Others (includes Multiplus and expired tickets) 165.4% 106.1% 42.3% Sales deductions and taxes 28.2% 65.2% 12.4% Net Operational Revenue 29.1% 9.7% 16.5% Operational Expenses Fuel 28.9% 6.8% 25.9% Marketing and related expenses 15.3% 25.3% 12.3% Leasing of aircraft, engines and equipment under operating leases 1.1% -4.3% -14.3% Personnel 43.7% 17.5% 17.3% Maintenance and reviews (excluding personnel) 50.1% 15.3% -4.4% Third party services -14.0% -1.2% -1.8% Landing, take-off and navigation charges 22.1% 14.8% 4.0% Depreciation and amortization 5.2% -0.4% 16.2% Aircraft insurance -21.4% -4.0% -18.4% Reversal of additional tariff - - - Other 47.8% 84.2% 8.7% Total of operational expenses 25.1% 33.1% 8.9% EBIT 130.8% -67.9% 365.5% Movements in fair value of fuel derivatives 40.3% 618.0% -88.5% Operating Profit (loss) 93.9% -55.3% 92.4% Financial income 1.1% -61.2% -26.5% Financial expense 25.3% -34.1% 60.6% Income (loss) before income tax and social contribution 51.4% -75.0% -41.2% Income tax and social contribution 154.1% 68.9% -31.2% Income (loss) before non-controlling interest 16.0% -78.2% -46.4% Non-controlling interest 5,234.3% -0,002.8% 1,774.5% Net Income 7.9% -79.5% -48.9% 10 Main Revenue and Expenses per ASK (In Reais cents per ASK) 4Q10 4Q09 4Q10 vs 4Q09 3Q10 4Q10 vs 3Q10 Jan-Dec 2010 Jan-Dec 2009 Variation Operational Revenue 13.4% 7.3% 5.3% Pax Revenue 12.7 12.4 2.3% 12.9 -1.6% 12.8 12.6 1.6% Cargo 1.6 1.6 -5.5% 1.5 3.4% 1.6 1.4 7.5% Other operating sales and/or services revenue 3.4 1.5 127.6% 2.0 67.4% 2.1 1.6 31.9% Sales deductions and taxes* (0.7) (0.6) 12.6% (0.6) 4.5% (0.6) (0.6) 11.4% Net Operational Revenue (RASK)* 13.4% 7.4% 5.1% Operational Expenses Fuel (4.9) (4.3) 13.2% (4.8) 3.1% (4.8) (4.2) 13.9% Selling and marketing expenses (1.5) (1.5) 1.3% (1.3) 21.1% (1.3) (1.3) 1.6% Aircraft, engine and equipment leasing (0.6) (0.7) -11.2% (0.6) -7.5% (0.7) (0.8) -22.5% Personnel (3.6) (2.8) 26.2% (3.1) 13.5% (3.3) (3.1) 6.1% Maintenance and reviews (except personnel) (0.8) (0.6) 31.8% (0.7) 11.3% (0.9) (1.0) -13.5% Outsourced services (1.0) (1.3) -24.5% (1.1) -4.5% (1.1) (1.2) -11.1% Landing, take-off and navigation charges (0.9) (0.8) 7.2% (0.8) 10.8% (0.9) (0.9) -5.9% Depreciation and amortization (0.9) (1.0) -7.6% (0.9) 1.9% (1.0) (0.9) 5.1% Aircraft insurance (0.1) (0.1) -31.0% (0.1) -7.3% (0.1) (0.1) -26.1% Other* (1.5) (1.2) 29.8% (0.8) 77.8% (1.1) (1.2) -1.7% Total of operational expenses (CASK)* 9.9% 11.1% 2.0% Spread (RASK - CASK) 102.7% -26.3% 146.7% * Adjusted values excluding the effect of the additional tariff reversion for 3Q10 and 2010 Management Report Gross Revenue Increase of 29,1% in 4Q10 compared to 4Q09, reaching R$ 3,349.7 million, due to: Domestic Revenue Increase of 10.3% to R$ 1,580.6 million due to the increase in demand in RPKs by 17.1%, partially offset by the reduction of 5.8% in the yield. Our supply in ASKs increased 16.2%, driving our load factor to grow 0.5 percentage point to 69.3%. As a result of these factors, our RASK reduced by 4.4% to R$ 12.7 cents. The yield reduction in the domestic market reflects the dilution caused by: (i) an increase of 4.4% in the stage length; (ii) high volume of passengers using the TAM Fidelidade loyalty program reward tickets; and (iii) high volume of leisure passengers flying in off-peak hours and buying tickets in advance. The increase in load factors and leisure passengers flying shows the success of our retail campaign started in August, anticipating a change in the profile of domestic passenger that should become increasingly relevant. International Revenue Increase of 30.2% to R$ 833.2 million due to an increase in yield in dollar by 14.5%, while the yield in reais raised 11.8%. The increase of demand by 16.5%, combined to 10.2% in supply, raised our load factor rates by 4.3 percentage points to 79.9% in the quarter and 79.0% in the year, the highest load factor ever recorded. As a result our RASK in dollars raised 21.1%, while in reais the increase was of 18.2%. Cargo Revenue Increase of 7.6% to R$ 295.8 million as a result of an increase of 11.5% in domestic revenues combined with the growth of 4.3% in international revenue, despite the appreciation of the real by 2.4%, when comparing the average of the years. In 2010, we recorded a growth of 28% of the total weight of cargo carried in both domestic and international markets when compared to 2009. Other Revenues Increase of 159.2% reaching R$ 640.1 million, mainly due to the creation of Multiplus SA, generating a revenue of R$ 220.1 million of redemptions of points, and increase of 165.4% in the line of other revenues including expired tickets. 11 Operational expenses Increase of 25.1%, to R$ 3,006.4 million in 4Q10 compared to 4Q09. The increase is mainly due to fuel, personnel, depreciation and amortization and maintenance and repair. CASK increased by 12.3% to R$ 15.8 cents and adjusted CASK excluding fuel expenses increased by 11.9% to R$ 10.9 cents. Fuel Increase of 28.9% to R$ 934.3 million, mainly by the increase on the average cost per litter by 12.7%, reflecting the 12.0% increase in the average price of WTI (West Texas Intermediate) for the quarter comparing with the same period last year. The volume of fuel consumed grew by 14.3% due to an increase of 13.2% in the number of flown hours and 1.9 percentage points in the load factors, which raises carried weight. The increase was partially offset by an increase of 4.4% in the stage length and by the appreciation of the real by 2.4% in the same period. Per ASK increased by 13.2%. In November 2010 we created a Fuel Conservation committee. This is a multidisciplinary committee that serves to identify, propose, implement, measure and sustain actions that bring benefits in relation to fuel consumption, therefore reducing our costs and our emissions of greenhouse gases, as carbon dioxide (CO
